DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2 and 5-14 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“An electric unit (10A) comprising: 
a motor (40) having a stator (84) and a rotor (86); 
a control unit (42) configured to control the motor; 
a cooling fan (44) configured to generate cooling air for cooling the motor and the control unit; and 
a casing (38) including a first casing (48) on which the control unit is supported, and a second casing (52) in which the stator is supported in a state in which the second casing accommodates the motor and the cooling fan, 
wherein 
an axial end of the first casing facing away from the control unit (below) is directly connected to an axial end of the second casing facing toward the control unit in an axial direction of the rotor (below), 
the first casing is formed with an intake port (51), 
the second casing is formed with a discharge port (82), 
the motor is configured as an outer rotor type motor, 
a circular hole (58) is defined in an axial surface of the first casing at the axial end of the first casing facing away from the control unit, a cylindrical opening (below) formed in the second casing and housing the stator and the rotor is opened in an axial surface of the second casing at the axial end of the second casing facing toward the control unit, the circular hole communicating directly with the cylindrical opening so that the rotor and the control unit face toward each other with a gap (S2) therebetween spanning the circular hole in the axial direction of the rotor, 
the intake port is directed toward the gap, 
the control unit is disposed on a more upstream side than the stator in a cooling flow path through which the cooling air flows, and 
the cooling air flows downwardly through a space (S1) that is surrounded by the rotor and an outer circumferential wall portion (68) of the second casing, the outer circumferential wall portion being disposed radially outward of the rotor so as to face the rotor.”

    PNG
    media_image1.png
    577
    880
    media_image1.png
    Greyscale

The closest prior art Yamaoka et al. (US20160338266) does not disclose the above limitations.
Yamaoka discloses the first casing (fig 8, includes 44 & 434-435) supporting the control unit 42, the second casing 411 supporting the stator (fig 7, 411 is the motor housing), the axial end of the first casing facing away from the control unit 42 is directly connected to an axial end of the second casing 411 (fig 7), the first casing formed with the intake port 431a (fig 7), the second casing 411 formed with the discharge port 411b (fig 11). 
Yamaoka does not disclose the second casing accommodates the motor and the cooling fan; and a circular hole is defined in an axial surface of the first casing at the axial end of the first casing facing away from the control unit, a cylindrical opening formed in the second casing and housing the stator and the rotor is opened in an axial surface of the second casing at the axial end of the second casing facing toward the control unit, the circular hole communicating directly with the cylindrical opening so that the rotor and the control unit face toward each other with a gap therebetween spanning the circular hole in the axial direction of the rotor. 
Independent claims 10 and 11 are allowed for the same reasons as discussed above for claim 1.

    PNG
    media_image2.png
    625
    869
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC JOHNSON/Examiner, Art Unit 2834